   Case 1:20-cv-00524-MKV Document 30 Filed 06/24/21 Page 1 of 1




United States District Court

Southern District Of New York



                                                             20cv0524(MKV)

                                                          Request

                                                          Conference



Prinyah Godiah NMIAA Payne’s El-Bey



                                    Plaintiff,

                -Agianst-



Crocillo; MTA & MTA 34 Precint,



                                   Defendants



Dear, Judge and the Court

I will like to have a Telephone Conference schedule please e-mail at

premdays@tutanota.com a day and time when can have a phone conference

since I do not really understanding what the heck the other party(ies) attorney

trying to do by forcing out their ways out of my assaulted that was carrying out

against me after all I’ am not an attorney.




                                                             Thank you,
                                                               Sincerely,
                               Queen’Prinyah Godiah NMIAA Payne’s El-Bey
